312 S.W.3d 413 (2010)
Patricia OWENS, Appellant,
v.
SAINT LOUIS COUNTY LIBRARY and DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. ED 93807.
Missouri Court of Appeals, Eastern District, Division Five.
May 4, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 8, 2010.
Patricia Owens, pro se.
David Frenzia, for St. Louis County Library, respondent.
Ninion S. Riley, for Division of Employment Security, respondent.
Before KENNETH M. ROMINES, C.J., ROY L. RICHTER, J., and WILLIAM L. SYLER, Sp. J.

ORDER
PER CURIAM.
Patricia Owens ("Claimant") appeals from the judgment of the Labor and Industrial Relations Commission ("the Commission") affirming the decision of the Division of Employment Security ("the Division") to deny her unemployment benefits.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).